Citation Nr: 1705037	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  12-09 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizoaffective disorder, bipolar type (also claimed as anxiety, nervous disorder).


REPRESENTATION

Veteran represented by:	J. Michael Woods, attorney


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from October 1980 to January 1981 and August 1983 to February 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.   

The Board notes initially that the RO adjudicated the issue as entitlement to service connection for schizoaffective disorder, bipolar type.  However, evidence indicates the Veteran may have been diagnosed with a different mental health condition.  As such, the Board has recharacterized the issue as listed on the title page of this decision.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (the scope of a mental disorders claim is not limited to the claimed disability, but is "considered a claim for any mental disability that may reasonably be encompassed by several factors").  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran in this case has been diagnosed with schizoaffective disorder and other psychiatric illnesses during the appeal period.  She asserts that this condition initially manifested during her second period of active duty, or alternatively that she has had the condition since she was young, but that it worsened during her service.  

Service treatment records show the Veteran was treated for cocaine, alcohol and other drug abuse and was assessed with substance abuse and a characterological (borderline/antisocial) disorder during her second period of active duty service.  

A medical nexus opinion was received in May 2016 from Dr. R.W. that the Veteran's "schizoaffective disorder as more likely than not began in the service."  However, there are factual inaccuracies in the opinion.  For example, the opinion was purportedly based on a review of the Veteran's file and noted no pre-service social or relational problems and that her life was happy and normal prior to service.  However, treatment records in the file spanning over a decade contain multiple reports of serious verbal, physical and sexual abuse prior to service, which are not addressed in the opinion.  The opinion also notes no reports of criminal behaviors or legal problems, despite notations in the record of habitual drug and alcohol abuse prior to and following service, including arrests.  The opinion also contains misstatements about the Veteran's service record, including that "the STR exit exam correctly showed veteran developed depression, anxiety and excessive worry;" instead, these symptoms were in fact specifically denied by the Veteran on her separation report of medical history and were not noted by the examiner at separation.  Furthermore, the opinion does not discuss the Veteran's in-service diagnoses or any of the post service psychiatric treatment.  For instance, in the decade following her hospitalization in 1998, the Veteran reported that she did not begin hearing voices until after her ex-husband's death in 1998 and that this caused her to lose the job she had been consistently working for 12 years prior to that point.  Moreover, despite recurring treatment during that period, the Veteran did not discuss her military service at all as either a point of onset for her psychiatric symptomatology or as causative factor.  The opinion even refers to the Veteran as "Mr. Hamilton" at one point, calling into question whether the report was in fact originally written for the Veteran.  As such, in order to ensure that the Board's opinion will be fully informed, a new medical examination is required to assess the Veteran's current medical health condition and to determine whether any current acquired psychiatric disorder initially manifested during active duty or is otherwise etiologically related to service.  38 U.S.C. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4); see also Reonal v. Brown, 5 Vet. App. 458, 460-461 (1993).

Additionally, as the Veteran's behavioral issues during service are directly implicated in this case, her service personnel records should be obtained on remand. 

Finally, any unobtained VA treatment records should be obtained and associated with the Veteran's file.  See 38 U.S.C.A. § 5103A(c).

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records. 

2.  Obtain the Veteran's personnel records for her periods of active and Reserve service. 

3.  Then schedule the Veteran for a VA examination to determine the nature and etiology of any current acquired psychiatric disorder.  

For each psychiatric disability diagnosed, the examiner is requested to answer the following: 

(a)  Is there clear and unmistakable (obvious, manifest, and undebatable) evidence that the Veteran's psychiatric disability existed prior to either period of active service?  Please discuss the medical evidence supporting your conclusion (note that any reported history from the Veteran, alone, will not meet this onerous evidentiary standard).

(b)  If the answer to question (a) is yes for either period of service, is there clear and unmistakable (obvious, manifest, and undebatable) evidence that the pre-existing psychiatric disability WAS NOT aggravated (i.e., permanently worsened beyond the natural progress of the disease) during service?

(c) If the answer to question (a) is no for either period of service, is it at least as likely as not (50 percent or greater probability) that the Veteran's psychiatric disability:

(1) had its onset during service;
(2) was superimposed upon her personality disorder during service; or
(3) is otherwise related to service?  

Please include a robust rationale for all opinions expressed, including consideration and, if necessary, commentary on the May 2016 opinion by Dr. R.W.  If you do not find the Veteran's statements to be credible, please provide reasoning for this conclusion.  Additionally, if you are unable to render an opinion without resorting to speculation, please explain why this is so.  

4.  Then, after taking any additional development deemed necessary, readjudicate the issue on appeal.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

